Dewey, J.
Assumpsit. On a motion to quash the writ by Neal, the defendant below, the following facts were proved, viz. “On the 15th of August, 1838, Mills, the plaintiff below, caused to be issued a capias ad respondendum against the defendant and one Cook; the writ was delivered to the sheriff on the same day, and on the next day, no service having been made, the plaintiff procured the clerk who issued the writ to strike from it the name of Cook, the sheriff consenting thereto; the process was afterwards served upon the defendant; the declaration is against him alone. The Court overruled the motion.' The defendant then pleaded in abatebaent, 1st, the pendency of a suit against the defendant and Cook for the same cause of action ; and 2dly, the same facts which had been proved upon the motion to quash the writ. To the first plea the plaintiff made an informal replication amounting, as we conceive, to nul tiel record; and he demurred to the second plea. The Court sustained the demurrer, and found for the plaintiff that there was no such record, and thereupon entered an interlocutory judgment, quod recuperet, and directed a writ of inquiry to issue, upon which damages were assessed. The evidence- given under the issue upon the plea of nul tiel record, cqnsisted of the same facts which were proved upon the motion to quash the writ, and of proof that the writ, before and after it was altered by striking out the name of Cook, was for the same cause of action, and that the plaintiff had not entered in the clerk’s office the dismissal of any suit. Final judgment for the plaintiff.
It is contended that the Circuit Court erred, 1st, in refusing to quash the writ; 2dly, in sustaining the demurrer; 3dly, in finding the issue of nul tiel record for the plaintiff; and 4thly, in rendering judgment quod recuperet upon such finding and awarding a writ of inquiry.
The three first points involve the same facts, and really give rise to but two questions, viz. was the writ valid ? and was there a former suit pending? These questions, in our opinion, were correctly decided by the Circuit Court; we do not think the circumstances and facts, which have been stated, vitiated the writ which was served upon the defend*210ant; or that they established the existence of more than one suit.
J. 8. Newman, for the plaintiff.
C. LI. Test, for the defendant.
The last objection, however, is well urged, and must prevail ; the interlocutory judgment — that the plaintiff recover his damages, — and the awarding the writ of inquiry, were erroneous. Where the plaintiff replies nul tiel record to a plea of the pendency of a former suit for the same cause of action, and the issue is found for him, the proper judgment is, that the defendant answer over. Cremer v. Wicket, Ld. Raym. 550.—Marston v. Lawrence et al. 1 Johns. Cases, 397. 2 Archb. Pr. 13.—2 Tidd’s Pr. 677. When an issue to the country is formed upon a plea in abatement, the plaintiff should prove his damages, for the judgment is peremptory; and if he fail to make such proof, though he sustain the issue, no writ of inquiry goes, but a venire de novo is awarded. John et al. v. Clayton, 1 Blackf. 54 and note, and authorities there cited.

Per Curiam.

The judgment is reversed, and the interlocutory judgment on the plea of nul tiel record with the subsequent proceedings under that plea set aside, with costs, Cause remanded, &c.